Title: To James Madison from James Monroe, 22 May 1804
From: Monroe, James
To: Madison, James



Dear Sir
London May 22. 1804.
As I shall write you a publick letter soon I take occasion to observe in this that the material changes in the ministry, are Mr. Pitt in the room of Mr. Addington, Ld. Harrowby in that of Ld. Hawkesbury who has taken that of Mr. Yorke retired; Ld. Melville at the head of the admiralty instead of Ld. St. Vincent. The Grenvilles & Wyndham refused to enter the ministry without Mr. Fox, who it is expected will unite with him in the opposition. It is said that the king refused to take Mr. Fox into the ministry. Thus matters now stand. The foreign ministers have had one interview with Ld. Harrowby, wh. was merely introductory. In that, wh. was private with each, I mentioned all our concerns to him & was answered by a desire, that as he had so lately come into office, & had so many objects to attend to of the first importance to his country, that I wod. not press him on those of the UStates, wh. he presumed were not so urgent to either party. I informed him that I had already shewn a disposition of that character in all my transactions with his govt., wh. I shod. certainly observe with him, but nevertheless earnestly hoped that he wod. soon give me a day when I might call on him to confer further on those subjects, and more especially pressed that he wod. conclude the business with Mr. Pinkney as soon as possible. His manner was conciliating, tho’ he observed that he cod. give no opinion on any one point.
Three days since Mr. Livingston our minister at Paris arrived here, on a trip of amusemt. His visit will certainly not be well recd. by the govt., at least such is my opinion. It seems to excite a considerable sensation, and in the present state of parties here, may very probably be attributed to some political motive. If he has any I am altogether ignorant of it. We have been much together, & nothing of the kind has been suggested. As it is the unquestionable duty of our country to have nothing to do with the political controversies of Europe, it is my opinion as it has been my practice, that its publick agents abroad shod. adapt their conduct to that principle. This mov’ment naturally draws the attention of three distinct parties: the govt. of France, of this country, & the opposition to it. Altho’ it may be totally unconnected with all yet each will be affected by it. I have reason to think that this govt. will shew him no attention, or rather let it been [sic] seen that it is not pleased with the visit. It places me in rather an unpleasant dilemma, to avoid the suspicions which attach to him, without giving offense here and elsewhere, to those whose good opinion it is important, in my situation, to preserve. I consider it however my duty to shew him all suitable attention, relying on the just & inoffensive motives of his visit, and on the propriety of my own conduct in other respects to shelter me from any improper imputations.
The business at Paris you will have found has got into an embarrassed situation. I think it all important that it be settled without delay, more especially that it be concluded before the end of the term specified by the convention. It is possible he may contemplate some conversation with me on this subject. I do not know that it will be proper for me to say any thing on the subject to the comrs. Indeed I am too ignorant of the grounds of the difference between him & the comrs. to have any opinion on the subject at present. I need not tell you that I am perfectly satisfied if they have erred, wh. I am far from presuming, being altogether unacquainted with the merits of the question, that the error cannot possibly be ascribed to any improper motive. I have the most perfect confidence in their integrity & in that of Mr. Skipwith the agent. To carry all these things through, considering the state in wh. they are, the propriety of moderation in reference to the principle of our govt., the credit & advantage of it in reference to foreign & domestic concerns, requires all the wisdom & prudence of our government. On hearing Mr. Livingstons statment, if my advice can be of any use either to him or the comrs. it will certainly not be withheld.

In this days paper there is a Dcln. of the Emperor of Russia relative to the infraction of territory of the prince of Baden by the first consul, in the case of the Duke D Enghien, wh. is thought to promise a cooperation on the part of that power with this agnst. France. I enclose it with this. In itself there is nothing conclusive. I enclose you a letter for our estimable friend Mr Jones. Our best regards to Mr Jefferson & yr. family. Sincerely I am yr. friend
Jas. Monroe
